Dismissed and Memorandum Opinion filed April 8, 2004








Dismissed and Memorandum Opinion filed April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01368-CR
____________
 
WAYNETTA
NOLAN, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
 

 
On Appeal from the 338th District Court
Harris
County, Texas
Trial Court Cause No. 946,557
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with
this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed April 8, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.
Do not publish C Tex.
R. App. P. 47.2(b).